Blackford, J.
This was a bill in chancery filed by Edmund Nutt against the State Bank of Indiana. The bill states that on the 13th of December, 1842, the bank recovered judgment against one Charles F. Harrow, in the Marion Circuit Court, on a bill of exchange dated the 7th of December, 1841; that a fieri facias to Montgomery county was issued on the judgment, and was levied on certain real estate there belonging to Harrow, which was not sold for want of buyers; that a venditioni exponas afterwards issued on the judgment, and the property was appraised and sold under the statute of 1841; and that a part of the property was purchased by the bank, at the sheriff’s sale, on the 26th of July, 1844. The bill further states that the complainant, at the October term of the Montgomery Circuit Court, 1843, recovered judgment for a certain sum against said Harroio on a contract made in 1840; that Harrow having failed for twelve months to redeem the land bought by the bank, the complainant, as a junior judgment creditor, did, within thirty days after the expiration of said twelve months, viz., on the 26th of July, 1845, tender to the clerk of the Marion Circuit Court, at his office, for the purpose of redeeming the land purchased by the bank as aforesaid, the full amount of the purchase-money with interest, &c.; that the clerk having refused to receive the same, the complainant made a similar tender to the bank on the 30th of July, 1845, which was also refused; that the money was brought into Court, &c. Prayer, that the bank may be decreed to convey the land purchased by her as aforesaid to the complainant.
A demurrer to the bill was overruled, and a decree rendered for the complainant.
The statute of 1841, under which the complainant claims the right to redeem, enacts, that whenever any land or other real estate shall have been or may be sold on execution under any judgment or decree, it shall be lawful for the owner of such real estate, his heirs, &c., to redeem the same at any time within twelve months from the day of sale, by paying into the clerk’s office from which such execution may have issued, the full amount of the purchase-money for which such real estate was sold on said execution with interest, &c. • *452and that whenever such sale may be made as aforesaid, all junior incumbrancers on the land so sold, by judgment, &c., shall have the right to redeem any real estate, sold as aforesaid, in the same manner that the execution-defendant might have redeemed, at any time within thirty days after the expiration of said twelve months. Acts of 1841, p. 130. ,
A. Kinney and 8. B. Gookins, for the appellant.
- II. 8. Lane, 8. C. Willson, and R. C. Gregory, for the appellee.
This act of 1841, giving said right of redemption, was repealed in January, 1842. Acts of 1842, p. 66.
As the complainant’s judgment was not rendered until long after the repeal of the act of 1841, we think it is very clear that he can have no right to redeem under that act. The act could not provide for cases which should originate subsequently to its repeal. Whether if the judgment had been rendered whilst the act was in force, the complainant could have redeemed after its repeal, is a question we have not examined. v

Per Curiam.

The decree is reversed with costs. Cause remanded, &c.